Citation Nr: 0502150	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
from August 17, 1994, to July 27, 1999, for bronchial asthma.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This case was previously before 
the Board in September 2003.

The September 2003 Board decision, in pertinent part, denied 
the claim on appeal.  The veteran appealed the Board's 
September 2003 decision to the United States Court of Appeals 
for Veterans Claims (Court), which, pursuant to a Joint 
Motion for Remand (Joint Motion), issued an Order dated in 
June 2004, which vacated that part of the Board's September 
2003 decision that denied an initial evaluation in excess of 
30 percent for bronchial asthma from August 17, 1994, to July 
27, 1999.  The appeal as to the remaining issues addressed in 
the Board's decision was dismissed.  It should be noted that 
the issue of entitlement to an effective date earlier than 
July 28, 1999, for the assignment of a total rating based on 
individual unemployability was previously remanded by the 
Board in its September 2003 decision.  


FINDINGS OF FACT

1.  From August 17, 1994 to October 6, 1996, the veteran's 
respiratory disability was not characterized by a severe 
productive cough and dyspnea on slight exertion and PFT 
indicative of a severe ventilatory impairment, or frequent 
attacks of asthma with marked dyspnea on exertion between 
attacks.

2.  From October 7, 1996 the veteran's respiratory disability 
was manifested by pulmonary function testing which showed 
that FEV-1 was 49 percent of predicted value (pre-dilator); 
the veteran's respiratory disability was not manifested by 
pronounced symptoms with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
marked loss or weight or other evidence of severe impairment 
of health, and pulmonary function testing did not reveal FEV-
1 less than 40-percent of predicted; FEV-1/FVC less than 40 
percent predicted; DLCO (SB) less than 40 percent predicted.  
Bronchitis with a copious productive cough and dyspnea at 
rest have also not been shown.


CONCLUSIONS OF LAW

1.  From August 17, 1994 to October 6, 1996, the criteria for 
a rating in excess of 30 percent for bronchial asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.97, Diagnostic Codes 6600, 6602 (effective prior 
to and after October 7, 1996).

2.  From October 7, 1996, the criteria for a 60 percent 
rating for bronchial asthma have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 
6600, 6602 (effective prior to and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a May 2001 decision, the RO granted service connection for 
bronchial asthma and assigned a 30 percent rating, effective 
August 17, 1994 to July 27, 1999, and a 60 percent rating, 
effective July 28, 1999.  The veteran asserts that his asthma 
should be rated as 60 percent disabling beginning August 17, 
1994.

The present appeal arises from the veteran's contention that 
the disability rating assigned initially by the RO after the 
grant of service connection was not appropriate.  Because 
this case arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that the criteria for evaluating pulmonary 
disorders were changed effective October 7, 1996.  Where (as 
here) the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
VAOPGREC 3-2000 (Apr. 10, 2000).

The former rating criteria for Diagnostic Code 6600 
(bronchitis) indicated that a 30 percent evaluation was 
assigned for a moderately severe disorder with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and evidence of beginning chronic 
airway obstruction.  For severely disabling symptoms a 
60 percent evaluation was in order for a disorder with a 
severe productive cough and dyspnea on slight exertion and 
PFT indicative of a severe ventilatory impairment.  A 100 
percent rating was assigned when disability was pronounced, 
with copious productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; or with symptoms of associated severe emphysema 
or cyanosis and findings of right-sided heart involvement.

The new rating criteria for Diagnostic Code 6600 indicates 
that a 30 percent evaluation is warranted for FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  In order to warrant 
a 60 percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The next higher rating of 100 percent is warranted 
where pulmonary function tests show FEV-1 of less than 40 
percent predicted, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.

Under the former Diagnostic Code 6602 for bronchial asthma, a 
30 percent rating was warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating was warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with very frequent asthmatic 
attacks, severe dyspnea on slight exertion between attacks, 
and marked loss or weight or other evidence of severe 
impairment of health warranted a 100 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the version of Diagnostic Code 6602, which became 
effective on October 7, 1996, bronchial asthma warrants a 30 
percent rating for FEV-1 of 56 to 70 percent of predicted 
value; FEV-1/FVC of 56 to 70 percent predicted value; or 
where daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication is required.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent predicted 
value; or at least monthly visits to a physician for required 
care of exacerbations, or; intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted value; FEV-1/FVC less than 
40 percent predicted value; or more than one attack per week 
with episodes of respiratory failure, or; the requirement for 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97.

As specifically noted in the Joint Motion, the veteran 
underwent pulmonary function testing in June 1996 which 
showed that FEV-1 was 49 percent of predicted value (pre-
dilator).  Based on the criteria noted above, this reading 
warrants a 60 percent rating under the new criteria.  As 
such, the Board finds that a rating of 60 percent is 
warranted effective October 7, 1996, the date the "new" 
criteria for evaluating pulmonary disorders were made 
effective.

For the period from October 7, 1996, the Board finds that a 
rating in excess of 60 percent is not warranted.  The record 
does not show pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss or weight or other evidence of severe 
impairment of health.  Bronchitis with a copious productive 
cough and dyspnea at rest have also not been shown.  38 
C.F.R. § 4.97, Diagnostic Codes 6602 and 6600.  Likewise, 
pulmonary function testing did not reveal FEV-1 less than 40-
percent of predicted; FEV-1/FVC less than 40 percent 
predicted; DLCO (SB) less than 40 percent predicted; more 
than one attack per week with episodes of respiratory 
failure; the requirement for the daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy.  
Thus, the criteria for the next higher evaluation of 100 
percent are clearly not met.

As for the period prior to October 7, 1996, the Board finds 
that a rating in excess of 30 percent is not warranted.  
There were no clinical findings during this period of a 
severe productive cough and dyspnea on slight exertion and 
PFT indicative of a severe ventilatory impairment (Diagnostic 
Code 6600) or frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication (Diagnostic Code 6602).  In a 
November 1994 letter, a private health professional (S.L.B.) 
noted that the veteran was doing "rather well" on his 
treatment regimen.  Further, a review of the extensive VA and 
private treatment records from this time period, while 
clearly reflecting ongoing treatment, do not show one or more 
attacks of asthma or bronchitis per week.  The Board also 
notes that dyspnea with only unusual exertion was noted on 
the June 1996 VA examination.

In sum, a rating of 60 percent for bronchial asthma, 
effective October 7, 1996, is warranted.  In reviewing the 
foregoing, the Board has been cognizant of the "benefit of 
the doubt" rule.  As such, this case does not present such a 
state of balance between the positive evidence and the 
negative evidence to allow for a more favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  The VCAA also provides that VA shall notify the 
claimant of the evidence necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In view of the fact that this decision substantially 
grants the veteran's appeal, additional evidence is not 
needed to substantiate the claim.

At any rate, the Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim, and no VCAA deficiency was 
noted in the parties Joint Motion.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
development is indicated.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's respiratory disability, alone, has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 30 percent for bronchial asthma, prior 
to October 7, 1996, is denied.

A rating of 60 percent for bronchial asthma, from October 7, 
1996, is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


